DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 Response to Amendment
The amendments filed 8/25/2022 have been accepted. Claims 1, 3-11, and 13-21 are still pending. Claims 1, 11, and 21 are amended. Applicant’s amendments to the claims and specification have overcome each and every objection and 102 rejection previously set forth in the Final Office Action mailed 5/27/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cariello (US PGPub 2022/0004489).
Regarding claim 21, Cariello teaches a system comprising: 15a memory device suitable for storing device map data between logical addresses and corresponding physical addresses (Fig. 1 and Paragraph [0019], show the system which has a nonvolatile memory that is suitable for storing data. Paragraphs [0013]-[0014] show that the data can be logical-to-physical (L2P) map data), a controller suitable for controlling the memory device to perform operations in response to a first type of request and a second type of request, each request of the first type including a logical 20address and a corresponding physical address and each request of the second type including a logical address without a physical address (Paragraph [0015]-[0016], states that the system uses a host-aware performance booster (HPB) which is where L2P mapping information can be sent to the host. This means the host can send read commands (HPB) that contain both logical and physical addresses since the host has knowledge of both addresses and can also send normal reads which only contain the virtual address since the host does not know the actual physical address (due to a L2P miss in the host tables). See Jeong et al., Improving flash storage performance by caching address mapping table in host memory, 9th {USENIX} Workshop on Hot Topics in Storage and File Systems (HotStorage 17). 2017, which is the original paper detailing the host-aware performance booster method), and a host suitable for providing the controller with requests of the first and second types according to host map data (Paragraph [0015]-[0016], as stated previously, the system uses the HPB method which means the host can issue requests of both types), wherein the controller is further suitable for: providing the host with at a first portion of the device map data as the host map data, and controlling the host to replace at least some of the host map 5data with at least a second portion of the device map data when a number of requests of the second type is greater than a first threshold and a ratio of the number of requests of the second type to the sum of requests of the first and second types is greater than a second threshold and a size of a free space having no data stored therein, of a storage space allocated to store the host map data is equal to or less than a set value (Paragraph [0015]-[0016], the miss ratio (number of second requests is greater than a first threshold and the ratio is greater than a second threshold) can be used to determine if the controller needs to send updated L2P data to the host. If the number of misses, and thus the ratio of number of misses to all requests, reaches a certain point the controller can signal the host that it needs updated data and then send that data to the host.).
Cariello further teaches replacing at least some of the map data with at least a second portion of the device map data when a size of a free space having no data stored therein, of a storage space allocated to store the host map data is equal to or less than a set value (Paragraph [0014], shows an example of how space can be freed by evicting entries that are not used for valid ones). Since Cariello teaches both replacing map data bases on a ratio of requests and the size of the free space it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Cariello to also take free space into account when updating host map data to obtain the predicable result of controlling the host to replace at least some of the host map data with at least a second portion of the device map data when a number of requests of the second type is greater than a first threshold and a ratio of the number of requests of the second type to the sum of requests of the first and second types is greater than a second threshold and a size of a free space having no data stored therein, of a storage space allocated to store the host map data is equal to or less than a set value.

Claim 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariello (US PGPub 2022/0004489) in view of Byun (US 2016/0179685).
Regarding claim 1, Cariello teaches a memory system comprising: a nonvolatile memory device suitable for storing user data and 5metadata of the user data (Fig. 1 and Paragraph [0019], show the system which has a nonvolatile memory that is suitable for storing data), and a controller suitable for uploading at least some of the metadata to a host (Paragraph [0015]-[0016], states that the system uses a host-aware performance booster which is where L2P mapping information can be sent to the host), wherein when a size of a free space having no data stored therein, of a storage space allocated to store the uploaded metadata within the host is equal to or 10less than a set value, the controller uploads metadata to the host according to the number of normal read requests received from the host and a ratio of the normal read requests received to the sum of all read requests received (Paragraph [0016], states that when the host side L2P hit ratios hit a certain threshold (number of normal reads are being received and a ratio of normal reads to all requests) that the storage system can notify the host system to update and will then send the updated metadata to the host. This also means that the space available to store the data is zero/low since the entire L2P map can be moved to the host side and the data there needs to be replaced. Paragraph [0014] further shows an example of how space can be freed by evicting entries that are not used for valid ones. While this is for the map data in the volatile memory it demonstrates that the amount of allocated space for the map data is taken into account), and wherein a read request includes a normal read request including a logical address without a physical address and a Host-aware Performance Booster (HPB) read request including a logical address and a corresponding physical address (Paragraph [0016], the system uses a Host-aware performance booster (HPB) system which includes HPB reads, which are reads that the host issues which included both logical and physical addresses, and normal reads, which are reads that include only the logical address). Cariello does not teach whether the metadata is hot metadata.
Byun teaches uploading data if it is hot data (Paragraphs [0154]-[0155], states that hot data can be stored in segments of a cache. Fig. 13 and Paragraphs [0163]-[0166], show that if data is requested and is considered hot data, it can be moved to the cache and the data in the list cache can be updated). Since both Cariello and Byun teach updating data in a cache/higher memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data of Cariello with the hot data of Byun to obtain the predictable result of the controller uploads hot metadata to the host.
Regarding claim 3, Cariello and Byun teach all the limitations of claim 1. Byun further teaches wherein when the size of the free space is equal to or less than the set value, the controller 20manages a read count indicating the number of times that a read request for a specific logical address is made by the host (Paragraph [0009] and [0019], states that a read count/frequency can be used to determine the “hotness” of the data. This is done consistently so will also be done when the free space is less than or equal to a set value). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Cariello and Byun teach all the limitations of claim 3. Byun further teaches wherein the controller selects the hot metadata based on the read count (Fig. 13 and Paragraphs [0163]-[0166], as stated in the rejection to claim 1, the hot data can be chosen to be cached. Paragraph [0009] and [0019], as stated in the rejection to claim 3, the read count/frequency can be used to determine the “hotness” of the data). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Cariello and Byun teach all the limitations of claim 3. Cariello further teaches tracking normal read requests and a Host-aware Performance Booster (HPB) read requests (Paragraph [0016], the system uses a Host-aware performance booster (HPB) system which includes HPB reads, which are reads that the host issues which included both logical and physical addresses, and normal reads, which are reads that include only the logical address. The system also keeps track of misses to the host L2P map which requires that the system knows how many HPB and normal reads are being made, especially if the entire map is also being stored host side). Byun further teaches using a read count (Paragraph [0009] and [0019], as stated in the rejection to claim 3). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the controller resets upload information on at least some of the metadata uploaded to the host to upload the metadata to the host (Paragraph [0016], the controller can determine that at least some of the data in the host is out of date based on the hit/miss ratio and can notify the host that it needs to update its L2P data and then send updated data to the host so at to ensure the hit ratio is as high as possible). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein, when the ratio of normal read requests to all read requests is equal to or more than a threshold value, the controller uploads to the host metadata to replace metadata among 15the uploaded metadata (Paragraph [0016], when the miss ratio becomes greater than a particular value (ratio of normal read requests to all read requests is equal to or more than a first threshold value) then the controller can send the updated L2P map data to the host to replace the old L2P data). Byun further teaches a first threshold value hot and cold data (Paragraph [0157], describes the use of hot and cold data and caching the data if it is not in the cache, meaning the threshold is 1/N, where N is the total number of reads (meaning a miss has occurred)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Cariello and Byun teach all the limitations of claim 4. Cariello further teaches wherein when the ratio of normal read requests to all read requests is equal to or more than a second threshold value larger than 20the first threshold value, the controller uploads to the host metadata to replace all previously uploaded meta data (Paragraph [0016], as stated in the rejection to claim 7, this process is meant for the updating of stale and out of date data in the host side map). Byun further teaches hot data (Paragraphs [0154]-[0155], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the metadata comprises map information including a logical address used by the 62host and a physical address of the memory device, corresponding to the logical address (Paragraph [0013] and [0016], states that the data the controller can send to the host is logical-to-physical map data which is metadata that records the relationship between logical and physical address in the memory). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the set value is 5equal to or more than 0 (Paragraph [0015]-[0016], states that a portion of the L2P map or the entirety of the map can be stored on the host. This means that the space allocated can be considered the space that stores the map and the amount of that space that is free can be 0, especially if the whole map is stored). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 11-20, claims 11-20 are the method claims associated with claims 1-10. Since Cariello and Byun teach all the limitations of claims 1-10, they also teach all the limitations of claims 11-20; therefore the rejections to claims 1-10 also apply to claims 11-20.
	

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. The applicant argues that Cariello does not teach the amended limitations of the independent claims or the conditions used to transfer the map data (similar to the arguments submitted 5/2/2022). The examiner respectfully disagrees. As stated in the rejection to the independent claims as well as the Response to Arguments in the Final Rejection mailed 5/27/2022, Cariello can store the entirety of the L2P map in the caches meaning that the free space available to store the L2P data is zero/low since the entire L2P map can be moved to the host side and that data is being replaced and not expanded or added to. Paragraph [0014] further shows that the amount of space available can also be taken into account as it is used to move data from the non-volatile memory to the memory. It explicitly states that the flushing of old map data is done to free space, meaning that there was not free space available (less than or equal to a preset value), so that requested map information can be loaded. The same can be done for the map in the host side as operations are done in a similar manner. While Cariello does not explicitly state that the free space is being taken into account it does explicitly show that the amount of space allocated to the L2P map does have an effect and is used in the determination. 
It should also be noted that the claim language states that the free space is determined or is at that level and the uploading takes place when that condition is present, but the uploading is not taking place “based on” or “in response to” the free space being below a certain threshold. The claims as it stands state that the uploading takes place when the condition is present, but does not necessarily take place because of the condition.
Regarding applicant’s argument against Byun, Byun is never relied upon to teach the cited limitation. Byun is specifically relied upon to teach that the uploaded data is hot. Therefore the rejections still hold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132